Case 2:20-cr-00023-SWS Document 38 Filed 01/15/20 Page 1 of 1

Stephanie A. Hambrick, WSB# 6-2785
Assistant United States Attorney
District of Wyoming

P.O. Box 22211

Casper, WY 82602

(307) 261-5434
stephanie.hambrick@usdoj.gov

 

FILED
US. DISTRICT COURT
DISTRICT OF WYOMING

anon paar re oO. El,
ZULU JAK 1d PH a* OH

AAAPRARET ROTIING CLER
MARGARET BOTKINS, CLE!
CHEYENNE

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

Plaintiff,
Vv.
TODD DENNIS HARRIS,
Defendant.

CaseNo. Co-CA4-'23-S

 

 

 

PRAECIPE

 

Will the Clerk please issue a Warrant in the above-entitled matter for the following

individual:

TODD DENNIS HARRIS.

DATED this /5 day of January, 2020.

By:

BOND SET AT: “Doda )

MARK A. KLAASSEN
United States Attorne

Pe

a f Vs a i fr

Fag L FF i
a LL LOG /

STEPHANIE A. HAMBRICK
i ited States Attorney

Z

   
    

KELLY H. RANKIN
Magistrate Judg¢g, United States District Court
